COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Proppant Solutions, LLC v. Emma Delgado

Appellate case number:    01-14-00800-CV

Trial court case number: 2014-17992

Trial court:              11th District Court of Harris County

Date motion filed:        July 28, 2015

Party filing motion:      Appellant Proppant Solutions, LLC

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ _Harvey Brown_________________________
                        Acting Individually Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd

Justices Keyes and Lloyd voted to grant en banc reconsideration.


Date: October 29, 2015